Citation Nr: 1144875	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-05 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than May 21, 2007, for a 20 percent evaluation for torn medial meniscus of the right knee.

2.  Entitlement to an effective date earlier than May 21, 2007, for a 20 percent evaluation for torn medial meniscus of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2009, the Veteran presented testimony at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2009, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The Veteran asserts that he is unable to work and has not worked in several years.  He contends his inability to work is due to his service-connected knee disabilities.  Accordingly, the Veteran's statements, along with the other evidence of record including the Social Security Administration records, are sufficient to raise an issue of possible entitlement to total disability evaluation based on individual unemployability (TDIU).  This issue has not yet been developed or certified on appeal and is referred to the RO for such further development as may be necessary.



FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO continued the 10 percent evaluation for each knee.  The RO notified the Veteran of this determination, including his appellate rights, and he did not appeal the decision.  

2.  An April 5, 2006, VA treatment record is an informal claim for increase for both knees.

3.  Prior to May 21, 2007, the preponderance of the evidence is against a finding that the service-connected right and left knee disabilities warranted a 20 percent evaluation for each knee.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 21, 2007, for the award of a 20 percent evaluation for torn medial meniscus of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.71a, Diagnostic Codes 5260, 5261 (2011). 

2.  The criteria for an effective date earlier than May 21, 2007, for the award of a 20 percent evaluation for torn medial meniscus of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.157, 3.400, 4.71a, Diagnostic Codes 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates

The Veteran states he warrants an earlier effective date for the award of the 20 percent evaluation for each knee.  At the March 2009 Board hearing, the Veteran testified that his knees had been getting worse in the last several years and that he had been recommended to get knee surgery.  He stated he had no calve muscles since he had the operations on his knees in service.  The Veteran testified he should have been awarded the higher evaluations one year prior to the date of his claim.  

Governing regulations provide that a decision of a duly constituted rating agency or other agency of original jurisdiction shall be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date for a claim for increase will be the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. §§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2011); see Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Under 38 C.F.R. 3.157(b) (2011), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital pertaining to the service-connected disability will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. 3.157(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of (1) an effective date earlier than May 21, 2007, for the award of a 20 percent evaluation for torn medial meniscus of the right knee and (2) an effective date earlier than May 21, 2007, for the award of a 20 percent evaluation for torn medial meniscus of the left knee.  The reasons follow. 

Initially, the Board notes that service connection was granted by way of a March 1976 rating decision and a 10 percent disability rating was assigned for each knee.  In October 1976, following the receipt of additional evidence, the RO confirmed and continued the evaluations.  The Veteran was notified of that determination and of his appellate rights by way of a letter dated that same month and did not appeal.  In letters dated in November 1985 and June 1990, the Veteran was informed that higher ratings were denied and was provided with notice of his appellate rights.  He did not appeal.  The Veteran did file a notice of disagreement with respect to a September 1998 determination denying increased ratings, however, the RO determined that his substantive appeal was untimely.  The Veteran was informed of this determination and of his appellate rights by way of a February 2000 letter but he did not appeal.  

In a March 2006 rating decision, the RO continued the 10 percent evaluation for each knee.  On March 31, 2006, the Veteran was informed of this determination, including his appellate rights should he disagree with the decision.  There is nothing in the record within one year of the March 2006 rating decision showing that the Veteran disagreed with the March 2006 rating decision.  Thus, that decision is final.

The next time the Veteran submitted a statement claiming his knees had worsened was on March 5, 2007.  See VA Form 21-4138, Statement in Support of Claim.  However, the Board does not find that this is the date of claim for the increased ratings.  Specifically, there is an April 5, 2006, VA treatment record (which was not in existence or part of the file at the time of the March 2006 rating decision) showing treatment for the bilateral knee disability.  Under the provisions of 38 C.F.R. § 3.157(b), this treatment record is an informal claim for increase for both knees, as both knees were addressed in this treatment record.  Therefore, the Board will consider whether a 20 percent evaluation is warranted between April 2005 (one year prior to the date of claim) and May 21, 2007 (the current date for the 20 percent evaluation).  

The Veteran's service-connected right and left knees are rated by analogy to limitation of motion under 5299-5260.  38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5260 (2011).  In the March 2006 rating decision, the RO noted the Veteran had degenerative changes of both knees, as established by x-ray evidence.  Degenerative arthritis is evaluated based upon limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).
 
The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).
 
Flexion of the leg limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Id.
 
Extension of the leg limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Extension limited to 15 degrees warrants a 20 percent evaluation.

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04 (Sept. 2004); 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

Initially, the Board notes there are no VA treatment records between April 2005 and September 2005, which is explained more below in addressing the duty to assist.  In reviewing the records from September 2005 to May 21, 2007, Board concludes the Veteran is not entitled to a 20 percent evaluation prior to May 21, 2007.  In reading through these records, the clinical findings do not establish that the Veteran's bilateral knee disabilities met the criteria for a 20 percent evaluation.  For example, in September 2005, the examiner stated that the Veteran had a 50 percent loss of flexion in both knees.  If 140 degrees is full flexion, see 38 C.F.R. § 4.71, Plate II, then a 50 percent loss would put flexion at 70 degrees.  Flexion limited to 70 degrees does not meet the criteria for a 20 percent (which requires 30 degrees of flexion).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The examiner was silent as to extension, and thus the Board is unable to address if there was any limitation of extension.  

The November 2005 VA examination report shows the Veteran had ranges of motion of 0 to 110 degrees in the right knee, with 0 to 70 degrees "against strong resistance," and range of motion of 0 to 70 degrees in the left knee (the examiner did not report the range against strong resistance).  Such ranges of motion, considering both extension and flexion, do not establish that the Veteran met the criteria for a 20 percent evaluation based upon both ranges of motion, including consideration of separate evaluations for each range.  Id.  Moreover, while pain on motion was noted by the examiner, no additional limitation of motion was shown on repetitive use.  The Veteran reported limitations on standing, walking, squatting and bending during flare-ups which lasted one to two days.  The examiner noted that there were significant effects on occupational activities due to decreased mobility, problems with lifting and carrying, decreased strength and pain.  The reported symptoms, including the effects of pain, which result in limitation of motion support the 10 percent evaluation.  However, a 20 percent rating was not warranted, even based on painful motion, as his flexion was not limited to 30 degrees even upon taking into consideration the effects of pain and decreased strength.

The April 2006 VA treatment record provided no clinical findings pertaining to range of motion.  In October 2006, the Veteran had ranges of motion of 5 to 100 degrees in the right knee and 0 to 95 degrees in the left knee.  Again, these ranges would not establish entitlement to a 20 percent evaluation based upon one range or both ranges of motion in both knees.  Id.  In February 2007, the Veteran had a range of motion of 10 to 70 degrees in the right knee and 10 to 60 degrees in the left knee.  The limitation of extension establishes no more than a 10 percent evaluation, and the limitation of flexion is noncompensable.  Id.  Thus, considering both extension and flexion, these ranges do not establish that the Veteran met the criteria for a 20 percent evaluation based upon both ranges of motion, including consideration of separate evaluations for each range.  

Finally, at the time of the April 2007 VA examination, the Veteran had a range of motion of 0 to 60 degrees in the right knee and negative 10 to 50 degrees in the left knee.  No additional limitation of motion was shown on repetitive use due to pain or other factors.  The Veteran reported that he could stand 15 to 30 minutes but was unable to walk more than a few yards.  He also reported moderate weekly flare-ups that lasted for hours where he could not bend and it hurt to walk.  The examiner again noted significant effects on occupational activities due to decreased mobility, problems with lifting and carrying, decreased strength and pain.  Considering both extension and flexion, these ranges do not establish that the Veteran met the criteria for a 20 percent evaluation based upon both ranges of motion, including consideration of separate evaluations for each range.  Id.  Again, the reported symptoms, including the effects of pain, which result in limitation of motion support the 10 percent evaluation.  However, the criteria for a 20 percent rating were not approximated, even based on painful motion, as his flexion was not limited to 30 degrees even upon taking into consideration the effects of pain and decreased strength.

It is also noted that the Social Security Administration (SSA) found that the Veteran was primarily disabled as a result of his knees and secondarily due to his back disorder effective in October 2005.  While the determination and the underlying records were considered, the requirements for an award of SSA disability benefits differ from those pertaining to the assignment of increased ratings for VA purposes.  The SSA decision and the underlying records do not show that the criteria for a 20 percent evaluation pursuant to VA rating criteria were met prior to May 21, 2007. 

The RO assigned the May 21, 2007, date based upon the clinical finding on that day that the Veteran had ranges of motion of both knees from 0 to 30 degrees.  The flexion in both knees limited to 30 degrees established that the Veteran's disability had worsened to the next higher disability evaluation, see 38 C.F.R. § 4.71a, Diagnostic Code 5260, and this established a date of worsening symptomatology, see 38 C.F.R. § 3.400(o)(1).  The Board agrees that this is the proper date for the 20 percent evaluation, as the evidence dated prior to this date fails to establish that either knee met the criteria for a 20 percent evaluation based upon limitation of flexion and limitation of extension, or both (where each would be 10 percent disabling).  Thus, applying the provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1), the date the facts establish a worsening of symptoms or the date entitlement arose is after the date of claim.  Thus, this is the controlling date for the award of the 20 percent evaluation.  Id.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) in determining whether the 20 percent evaluation should be assigned on an earlier date.  There, the United States Court of Appeals for Veterans Claims emphasized that it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements when assigning a disability rating.  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2011).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2011).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Board has considered the Veteran's subjective complaints, which are found to be competent, credible and probative, as well as whether there was additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  Id. at 206-7.  The Veteran has complained of severe and chronic pain in both knees for years.  When the Veteran underwent VA examinations in November 2005 and April 2007, both examiners reported that the range of motion after repetitive use had not changed.  See VA examination reports.  Thus, flexion was not limited to 30 degrees or less and extension was not limited to 20 degrees or less including the measurements more nearly approximating these ranges even taking into account pain on motion.  

The Board has also considered whether the provisions of 38 C.F.R. § 3.156(b) (2011) apply in this case.  This regulation provides that if new and material evidence is received prior to the expiration of an appeal period, then such evidence would be considered as having been filed with the claim which was pending at the beginning of the appeal period.  Id.  Here, there is a March 2006 rating decision addressing an increased rating for the knees and receipt of an informal claim for increase within one year of the March 2006 rating decision (the April 2006 VA treatment record, see 38 C.F.R. § 3.157(b)(1)).  If new and material evidence was received within one year of the March 2006 rating decision that established a worsening of the service-connected knees, the Veteran may be entitled to an effective date going back to his date of claim that caused the March 2006 rating decision to be issued (that claim was filed in 2005).  The Board concludes that the provisions of 38 C.F.R. § 3.156(b) do not apply, as the evidence establishing a worsening of the Veteran's service-connected disabilities was more than one year after the March 2006 rating decision (the May 21, 2007 VA treatment record).  Therefore, the Veteran would not be entitled to an earlier effective date under this regulation.

The Veteran's reports of his symptoms were found competent, credible and probative, and as explained above they support the 10 percent evaluations that were assigned prior to May 21, 2007.  However, the Board finds after considering the evidence as a whole, including the highly probative medical assessments which includes range of motion studies, that the preponderance of the evidence is against finding that the service-connected knee disabilities met the criteria for a 20 percent evaluation prior to May 21, 2007, which reasons have been provided above in detail.  The benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107.

II.  Duties to Notify & Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Nevertheless, the Board notes that such notice is unnecessary in this case.  The Veteran is challenging the effective date for the grant of an increased disability rating in a July 2007 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (Dec. 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03 and Dingess, further notice from VA to the Veteran is not required with regard to his claims for effective dates prior to May 21, 2007, for the assignment of a 20 percent disability evaluation for the service-connected knee disabilities.  However, the RO provided notice of how effective dates are assigned in a March 2007 letter.  The RO also properly issued a statement of the case in January 2008 addressing the effective-date issue, to include providing the Veteran with the applicable law. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  During the appeal, VA obtained VA treatment records.  The Veteran submitted additional VA treatment records.  There is a gap of time between January 2000 and September 2005 where there are no VA treatment records for the Veteran.  The record reflects that the Veteran did not receive VA treatment during that time period.  See September 26, 2005 VA treatment record (examiner noting that the Veteran had "not been treated at our facility for almost 5 years").  Additionally, the printouts of the treatment records (which are in chronological order) show no entries between January 2000 and September 2005, which further supports this conclusion.  In other words, there is a January 2000 clinical record and the next entry is in September 2005.  Thus, the Board finds there are no missing VA treatment records during that time period.

During the March 2009 hearing before the undersigned, the Veteran testified he was in receipt of Social Security benefits for the bilateral knee disability.  In July 2009, the Board remanded the claims for two reasons: (1) for VA to obtain the Social Security records and (2) for VA to contact the Veteran to ask him to identify the date and locations of treatment for the knees so that all relevant medical evidence could be obtained.  See Remand on pages 3-4.  As to the first reason, the Social Security records have been received and are associated with the claims file.  As to the second reason, in a July 2009 letter, the RO asked the Veteran to identify all medical providers and the dates of treatment who had treated him for the service-connected knee disabilities.  See letter.  The record reflects that the Veteran did not respond to the July 2009 request.  Thus, VA was not required to obtain any additional medical records, since the Veteran did not identify the existence of any relevant records.  The Board concludes there has been substantial compliance with the July 2009 Board remand.  

The Veteran was provided with a VA examination in April 2007 in connection with his March 2007 claim for increased disability ratings.  While VA did not provide the Veteran with an examination in connection with his current claims for an earlier effective date, the Board finds that an examination was not necessary, as the evidence is sufficient to decide the claim.  See 38 U.S.C.A. § 5103A (d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2011).  Specifically, oftentimes the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  That is the situation with this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claims for earlier effective dates and did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precluded the Board from addressing the merits of this appeal.


ORDER

Entitlement to an effective date earlier than May 21, 2007, for a 20 percent evaluation for torn medial meniscus of the right knee is denied.

Entitlement to an effective date earlier than May 21, 2007, for a 20 percent evaluation for torn medial meniscus of the left knee is denied.



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


